Title: From James Madison to Ambrose Madison, 21 January 1786
From: Madison, James
To: Madison, Ambrose


Dr. Brother
Richmond Jany. 21. 1786
The Assembly will rise this evening. Have my horses sent if you please as early as you can. If any fresh butter has been procured or should be on hand & Anthony can bring it, I shall be glad of it, not immediately on my own acct. but as it will enable me to return Civilities which can not be so well discharged any other way. Yr. letter by Col. Burnley never came to hand, nor have I rec’d. any acct. from you since early in the Session. The price of Tobo. continues at abt. 24/. I have a late letter from Philada. which informs me it remains there much as it has done for a considerable time past. There can not possibly be risk in taking it here at the current price, or at its rise within a reasonable period. FitzPatrick is to carry to my fathers 2 Trunks of books lately recd. from Havre de Grace and a box with a few others and some of my Cloathes. I purpose to make up his load with salt. If there sd. be any appearance of wet on the box or Trunks it will be proper to open them. Yrs.
J. Madison Jr.
